The charges against respondent are: (1) That respondent, on many occasions, parted with valuable consideration to one John CahiH, a layman, as an inducement for procuring to be placed in his (respondent’s) hands sundry demands and aHeged causes of action at law for personal injuries and otherwise; (2) that respondent, on many occasions, parted with valuable consideration to one Frank M. Graham, a layman, as an inducement for procuring to be placed in respondent’s hands sundry demands and aHeged causes of action at law for personal injuries and otherwise; (3) that respondent, on many occasions, parted with valuable consideration to one David Sherman, a doctor of medicine, as an inducement for procuring to be placed in respondent’s hands sundry demands and aHeged causes of action at law for personal injuries and otherwise. Respondent is forty-six years of age, and was admitted to the bar in April, 1906. The official referee has found on proof which amply supports the findings: (1) That respondent, despite his denial,'paid to one CahiH sums of money for procuring negHgenee cases; (2) that respondent paid one Graham a salary for procuring and investigating negHgenee cases, and also paid *747him sums of money after oases were disposed of by trial or settlement; (3) that a Dr. Sherman recommended eases to respondent in order to secure payment of his bills for professional services; that payment was contingent upon the result in the eases; that this arrangement violated the ethics of the legal and medical professions, and was likely to lead to false testimony as to the nature of injuries. Other than this arrangement with the physician, there is no proof in the case of any of the untoward incidents usually present in the “ ambulance chasing ” practice. Respondent engaged in the trial of many eases. The determination of the court is that respondent be suspended from the practice of the law for a period of two years. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.